Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1-10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-10 and 13-15 has/have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or § 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a system for manufacturing three-dimensional objects from material powder with a powder feed device comprising:
“wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”
 The closest prior art of record are as follows:
RUSSELL (US-6007318-A) teaches the powder feed device, the process surface, the process floor, the oblong pushing surface, the process pusher, the drive, the process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, and the second direction (Figure(s) 5A-C and Column 6 Line(s) 5-10; RUSSELL teaches that a T-shaped reciprocating piston structure is capable of pushing a quantity toward the build chamber; however, this quantity does not appear to be a dosed amount.); however, RUSSELL fails to anticipate or show as obvious in combination or alone the feature(s) of the conveying element (the screw conveyor), the reservoir, the dosed quantity, or the line of powder as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”.
EDERER (US-20100272519-A1) teaches the powder feed device, the process surface, the process floor, the conveying element (the screw conveyor), the reservoir, the dosed quantity, the line of powder, the oblong pushing surface, the process pusher, the drive (The examiner notes that TANG (US-6217816-B1) teaches that drives/motors are used to power screw rods, Paragraph(s) 0043 and Figure(s) 2E.) (Figure(s) 1A-C/3/6 and Paragraph(s) 0060; EDERER teaches that the screw conveyors are capable of providing precisely the correct quantity); however, EDERER fails to anticipate or show as obvious in combination or alone the feature(s) of process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, or the second direction as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”; EDERER does not teach that the process conveying element is a T-shaped reciprocating-piston element that provides a dosed quantity to the process surface; the screw conveyor as supported by EDERER indicates that the screw conveyors are primarily for transport. It is EDERER’s spreader system that provides the dosing whereas the instant application provides dosing prior to transport “in the reservoir”.
TJELLESON (US-20150224712-A1) teaches the powder feed device, the process surface, the process floor, the reservoir, the dosed quantity, the line of powder, the oblong pushing surface, the process pusher, the drive, and the first movement, the first direction, the second movement, or the second direction (Figure(s) 1 and Paragraph(s) 0042; TJELLESON teaches that there is a bidirectional conveying element however this is not a piston or a screw conveyor.); however, TJELLESON fails to anticipate or show as obvious in combination or alone the feature(s) of the conveying element (the screw conveyor), the process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”.
NG (US-20170072636-A1) teaches the powder feed device, the process surface, the process floor, the conveying element (the screw conveyor), the reservoir, the dosed quantity, the line of powder, the oblong pushing surface, the process pusher, the drive (Figure(s) 1B and Paragraph(s) 0037); however, NG fails to anticipate or show as obvious in combination or alone the feature(s) of process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, or the second direction as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”.
ELGAR (US-20180281284-A1) teaches the powder feed device, the process surface, the process floor, the oblong pushing surface, the process pusher, the drive, the process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, and the second direction (Figure(s) 2 and Paragraph(s) 0146; ELGAR teaches that a T-shaped reciprocating piston structure is capable of pushing a quantity toward the build chamber; however, this quantity does not appear to be a dosed amount.); however, ELGAR fails to anticipate or show as obvious in combination or alone the feature(s) of the conveying element (the screw conveyor), the reservoir, the dosed quantity, or the line of powder as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”. Further, ELGAR was not published or filed prior to the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743